Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 08 December 2021 with respect to the rejection of claims 30-39, 44 and 49 have been fully considered and are persuasive.  The rejection of claims 30-39 and 49 has been withdrawn. However, the double patenting rejection for claims 30-39, 43-49, previously held at abeyance are still withstanding.
Applicant’s arguments, filed 28 January 2021, with respect to the rejection(s) of claims 43-48 under 35 USC 103 have been fully considered and are not persuasive. Applicant argues that the battery mechanism of Smith does not apply positive pressure to the source. However, with hyperbaric therapy, pressure is applied to the wound at a higher pressure than atmospheric pressure ([0005]). Smith even states that the pressure is applied at least 1.5 atm which is a positive pressure. The use of the battery as cited in [0056-0057] is to apply power which powers the positive pressure to reach the wound. Therefore, the Applicant’s arguments regarding claims 43, 45-48 are not convincing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-39, 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8992494. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the instant claims. The patented claim includes the instant claims with the further recitation of the specifics of a biasing mechanism. Since the patented claims are more specific than the instant claims then the patented claims anticipates the instant claims in view of in re Goodman (where species anticipates genus). Further the limitations of the dependent claims in the patented claims also anticipate the further recitations in the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2010/0121287) in view of Bernstein (US 2010/0150991).
Regarding claim 43, Smith discloses a system for wound therapy comprising a housing (36, figure 4, [0065]) adapted to receive a fluid reservoir (16, figure 4), the fluid reservoir adapted to be in fluid communication with the wound therapy dressing to provide fluid from the fluid reservoir to the wound therapy dressing ([0065]); and a control circuit ([0043], Fig. 4, 22) adapted to control the negative pressure source and the flow controller, and a negative pressure 
Smith does not teach a flow sensor adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing. Smith only teaches using a pressure sensor to measure the pressure ([0069]).
Bernstein discloses a combination wound therapy device in the same field of endeavor as the Applicant. Bernstein teaches teach a flow sensor (2, figure 1, [0116], pressure indicative of flow, low pressure indicates low flow) adapted to be positioned in fluid communication between the fluid reservoir (18, [0109]) and the wound therapy dressing (16, [0081]) and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing ([0116]).
Bernstein utilizes sensors to measure pressure and flow for control by the user ([0116]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith to incorporate the sensor of Bernstein in order to monitor the flow going to the wound.
Regarding claim 48, the first embodiment of Smith does not teach a pressure sensor configured to generate a negative pressure signal responsive to the negative pressure in the wound therapy dressing the control circuit configured to control the delivery of negative pressure in response.
Smith discloses in another embodiment a pressure sensor (44, figure 5, [0069]) configured to generate a negative pressure signal responsive to the negative pressure in the wound therapy dressing the control circuit configured to control the delivery of negative pressure in response ([0069]).
Smith is able to control the therapy according to sensor input ([0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify .
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2010/0121287) in view of Swain (US 2011/0218504) further in view of Bernstein (US 2010/0150991).
Regarding claim 45, Smith does not disclose a flow controller adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing.
Swain discloses a reduced pressure device in the same field of endeavor as the Applicant. Swain teaches a valve (128, figure 1, [0049]) between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing ([0049]).
Swain utilizes a pressure valve in order to control the flow of fluid into the wound site.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Smith to incorporate a pressure regulator as taught by Swain in order to control fluid going into the wound. 
Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith and Bernstein and further in view of Scheller.
Regarding claims 46-47, Smith and Chandrasekar disclose all the limitations set forth by claim 43 and Chandrasekar further discloses a case ([0029], Fig. 1, 110) that can be used as a receptacle, with the biasing mechanism being inside of the case (Fig. 5), but does not disclose the case is configured to extend away from the housing to receive the fluid reservoir.
Scheller solves the same problem of making the liquid cartridge replaceable. Scheller teaches a liquid cassette (col. 4 lines 19-28, Fig. 1, 100) containing a liquid containment vessel (112) that could be slidable inserted into a slot that extends from the housing (figure 1). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781